EXHIBIT 10.2

MUTUAL GENERAL RELEASE

This Mutual General Release is made and entered into as of the 30th day of June,
2006 (the “Separation Date”), by and between John Edward Duffy (hereinafter
“Executive”) and Hickory Tech Corporation and its subsidiaries or affiliates
(hereinafter collectively referred to as the “Company”).

WHEREAS, Executive and Company are parties to a Separation Agreement and Mutual
General Release dated June 2, 2006 (hereinafter, the “Agreement”);

WHEREAS, Executive and Company mutually intend to settle any and all claims that
each may have against the other as a result of any act, occurrence, decision or
omission occurring subsequent to the signing of the Agreement and prior to the
signing of this Mutual General Release, including, but not limited to, any
matter or fact arising out of the events giving rise to the Agreement or this
Mutual General Release;

WHEREAS, under the terms of the Agreement, which Executive agrees is fair and
reasonable, Executive promised to enter into this Mutual General Release as a
condition precedent to the separation payments and benefits conferred under the
Agreement and the Company, in turn, promised to enter into this Mutual General
Release as well;

NOW, THEREFORE, in consideration of the provisions and the mutual covenants
contained herein, the parties agree as follows:

1.             Release of Claims by Executive. Executive and the Company intend
to settle any and all claims that Executive may have against the Company as a
result of the Company’s hiring of Executive, Executive’s employment with the
Company, Executive’s compensation while employed with the Company, and the
termination of Executive’s employment with the Company. Executive agrees that in
exchange for the Company’s promises in the Agreement and in exchange for the
consideration to be paid to Executive by the Company as described in the
Agreement, as well as his continuing employment through the Separation Date,
Executive, on behalf of himself and his heirs, successors and assigns, hereby
releases and forever discharges the Company, its predecessors, successors,
assigns, parent companies, affiliates, subsidiaries, and related companies, and
their respective officers, directors, shareholders, agents, employees, and
insurers (the “Released Parties”), from all liability for damages and from all
claims that Executive may have against the Released Parties arising from or
relating to the Company’s hiring of Executive, Executive’s compensation while
employed with the Company, Executive’s employment with the Company, the
termination of Executive’s employment with the Company, and any other actions,
decisions, alleged omissions, or events occurring on or prior to the Separation
Date.

A.            Executive understands and agrees that his release of claims in
this Agreement includes, but is not limited to, any claims he may have under
Title VII of the Federal Civil Rights Act of 1964, as amended; the Americans
with Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
Employee Retirement and Income Security Act, the Age


--------------------------------------------------------------------------------




Discrimination in Employment Act, the Family and Medical Leave Act, the
Minnesota Human Rights Act, or any other federal, state, or local statute,
ordinance, or law.

B.            Executive also understands that he is giving up all other claims,
whether grounded in contract or tort theories, including, but not limited to,
wrongful discharge, violation of Minn. Stat. § 176.82, breach of contract,
tortious interference with contractual relations, promissory estoppel,
detrimental reliance, breach of the implied covenant of good faith and fair
dealing, breach of express or implied promise, breach of manuals or other
policies, breach of fiduciary duty, assault, battery, fraud, invasion of
privacy, intentional or negligent misrepresentation, defamation, including
libel, slander, discharge defamation and self-publication defamation, discharge
in violation of public policy, whistleblower, intentional or negligent
infliction of emotional distress, or any other theory, whether legal or
equitable.

C.            Executive agrees that he will not institute any lawsuit against
the Released Parties arising from or relating to the Company’s hiring of
Executive, Executive’s employment with the Company, Executive’s compensation
while employed with the Company, the termination of Executive’s employment with
the Company, or any other actions, decisions, alleged omissions, or events
occurring prior to Executive’s signing of this Agreement.

D.            To the extent required by law, nothing contained in this Mutual
General Release will be interpreted to prevent Executive from filing a charge
with a governmental agency or participating in or cooperating with an
investigation conducted by a governmental agency. However, Executive agrees that
he is waiving the right to monetary damages or other individual legal or
equitable relief awarded as a result of any such proceeding related to any claim
against the Released Parties arising from or relating to the Company’s hiring of
Executive, Executive’s employment with the Company, Executive’s compensation
while employed with the Company, the termination of Executive’s employment with
the Company, or any other actions, decisions, alleged omissions, or events
occurring on or prior to the Separation Date.

E.             Notwithstanding any of the foregoing, this Mutual General Release
shall not apply with respect to any rights or claims which Executive may have
under the terms of the Agreement itself or to any rights or benefits Executive
may have related to vested accrued benefits under the terms of the Company’s
benefit plans or to the Executive’s right to be indemnified by the Company
pursuant to the terms of its bylaws and applicable law.

F.             Executive may revoke his release of claims, insofar as it extends
to potential claims under the Age Discrimination in Employment Act and/or the
Minnesota Human Rights Act, by informing the Company of his intent to revoke his
release within fifteen (15) calendar days following his execution of this
Agreement. Executive understands that any such revocation must be stated in
writing and delivered by hand or by certified mail-return receipt requested
within the fifteen (15) day period to Mary Jacobs, Vice President of Human
Resources, Hickory Tech Corporation, 221 East Hickory Street, P.O. Box 3248,
Mankato, Minnesota 56002-3248. If Executive exercises his right to revoke or
rescind, the Company may, at its option, either nullify the Agreement in its
entirety, or keep it in effect in all respects other than as to that portion of
Executive’s release of claims that he has revoked or rescinded. Executive
understands that, if the Company chooses to nullify the Agreement in its
entirety, the Company will have no obligations under the Agreement to Executive
or to others whose rights derive from Executive,

2


--------------------------------------------------------------------------------




and Executive will be required to repay to the Company any payments made to him
or any benefits conferred upon him pursuant to the Agreement prior to the date
of his revocation or rescission.

G.            Executive acknowledges that the Agreement shall not become
effective or enforceable until the revocation period identified above has
expired without notice of revocation having been made.

2.             Release of Claims by Company. The Company unconditionally
releases and discharges Executive, his agents, heirs, and representatives from
any and all claims, demands, actions, liability, damages or rights of any kind
arising out of or resulting from any matter, fact or thing occurring prior to
the Separation Date. Notwithstanding any of the foregoing, the Company’s release
of claims shall not apply with respect to any rights or claims which the Company
may have under the terms of this Agreement or to any claims which the Company
may have as a result of any regulatory or compliance matters or claims brought
by third parties on the basis of any facts or circumstances not previously
disclosed by Executive to the Board of Directors of the Company. Executive
warrants and represents that he has not engaged in any activities during his
employment with the Company that he reasonably believes would constitute a
regulatory or compliance violation or provide the basis for a third party claim
against the Company.

3.             This Mutual General Release shall be binding upon, and insure to
the benefit of, Executive and the Company and their respective successors and
permitted assigns.

4.             Executive hereby acknowledges and states that he has read this
Mutual General Release and the Agreement and that he has been advised to consult
with an attorney prior to signing this Mutual General Release. Executive further
represents that he has had adequate time to consider the terms of this Mutual
General Release as well as those of the Agreement, that they are both written in
language which is understandable to him, that he fully appreciates the meaning
of the terms of this Mutual General Release, and that he enters into this Mutual
General Release freely and voluntarily.

IN WITNESS WHEREOF, Executive and the Company, after due consideration and
consultation, have authorized, executed, and delivered this Mutual General
Release all as of the date first above written.

 

/s/ John Edward Duffy

 

 

John Edward Duffy

 

 

 

 

 

 

 

 

Hickory Tech Corporation

 

 

 

 

 

By

/s/ Starr J. Kirklin

 

 

 

 

 

 

Its

Chairman

 

 

3


--------------------------------------------------------------------------------